

117 S2099 IS: Health Savings Account Expansion Act of 2021
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2099IN THE SENATE OF THE UNITED STATESJune 17, 2021Mr. Sasse introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow individuals who are not enrolled in a high deductible health plan to have access to health savings accounts, and for other purposes.1.Short titleThis Act may be cited as the Health Savings Account Expansion Act of 2021.2.Expansion of health savings account eligibility(a)In generalSection 223 of the Internal Revenue Code of 1986 is amended—(1)in subsection (b)—(A)in paragraph (2)—(i)in subparagraph (A), by striking high deductible health plan as of the first day of such month, $2,250 and inserting qualified health plan as of the first day of such month, $5,000, and(ii)in subparagraph (B), by striking high deductible health plan as of the first day of such month, $4,500 and inserting qualified health plan as of the first day of such month, twice the dollar amount under subparagraph (A), and(B)in paragraph (8)—(i)in subparagraph (A)(ii), by striking high deductible health plan and inserting qualified health plan, and(ii)in the heading of subparagraph (B), by striking high deductible health plan and inserting qualified health plan,(2)in subsection (c)—(A)in paragraph (1)(A), by striking high deductible health plan each place it appears and inserting qualified health plan, and(B)in paragraph (2)—(i)in the heading, by striking High deductible health plan and inserting Qualified health plan,(ii)by amending subparagraph (A) to read as follows:(A)In generalThe term qualified health plan means a health plan that provides a level of coverage that is designed to provide benefits that are actuarially equivalent to not greater than 80 percent of the full actuarial value of the benefits provided under the plan.,(iii)by amending subparagraph (C) to read as follows:(C)Absence of deductibleA health plan shall not fail to be treated as a qualified health plan by reason of failing to have a deductible for any care, services, or coverage, such as preventive care, primary care, or prescription drug coverage.,(iv)by striking subparagraph (D),(v)by striking high deductible health plan each place it appears in subparagraphs (E) and (F) and inserting qualified health plan, and(vi)by redesignating subparagraphs (E) and (F), as amended by clause (v), as subparagraphs (D) and (E), respectively,(3)in subsection (g)(1)—(A)by striking Each dollar amount in subsections (b)(2) and (c)(2)(A) and inserting The dollar amount in subsection (b)(2)(A),(B)by amending subparagraph (B) to read as follows:(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which such taxable year begins, determined by substituting ‘2003’ for ‘2016’ in subparagraph (A)(ii) thereof., and(C)by striking adjusted amounts under subsections (b)(2) and (c)(2)(A) and inserting adjusted amounts under subsection (b)(2), and(4)in subsection (h)(2), by striking high deductible health plan and inserting qualified health plan.(b)Conforming amendments(1)Section 26(b)(2)(S) of the Internal Revenue Code of 1986 is amended by striking high deductible health plan and inserting qualified health plan.(2)Section 106(e) of such Code is amended—(A)in the heading of paragraph (3), by striking high deductible health plan and inserting qualified health plan, and(B)in paragraph (5)(B)(ii), by striking high deductible health plan and inserting qualified health plan.(3)Section 408(d)(9) of such Code is amended—(A)in subparagraph (C)—(i)in clause (i)(I), by striking high deductible health plan and inserting qualified health plan, and(ii)in clause (ii)(II), by striking high deductible health plan each place it appears and inserting qualified health plan, and(B)in the heading of subparagraph (D), by striking high deductible health plan and inserting qualified health plan.(4)Section 1906A(b)(2)(B) of the Social Security Act (42 U.S.C. 1396e–1(b)(2)(B)) is amended by striking high deductible health plan and inserting qualified health plan.(5)Section 1938(a)(3) of the Social Security Act (42 U.S.C. 1396u–8(a)(3)) is amended by inserting (as in effect on the day before the date of the enactment of the Health Savings Account Expansion Act of 2021) after section 223(c)(2)(C) of the Internal Revenue Code of 1986.(6)Section 2105(c)(10)(B)(ii)(II) of the Social Security Act (42 U.S.C. 1397ee(c)(10)(B)(ii)(II)) is amended by striking high deductible health plan and inserting qualified health plan.(7)Section 1101(c)(2)(B)(ii) of the Patient Protection and Affordable Care Act (42 U.S.C. 18001(c)(2)(B)(ii)) is amended by striking section 223(c)(2) and inserting section 223(b)(2).(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2021.